Citation Nr: 0022005
Decision Date: 02/02/01	Archive Date: 03/12/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


 
DOCKET NO.  99-04 173	)	DATE FEB 2, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


ORDER

	The following correction is made in a decision issued by the Board in this case on August 18, 2000:

	On page 17, add a fifth ordering paragraph to read:  "A separate 10 percent evaluation for arthritis of the left knee is granted."

	On last line, page 17, correct "Member, Board of Veterans' Appeals" to read "Acting Member, Board of Veterans' Appeals."



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans Appeals


  


Citation Nr: 0022005	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-04 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease and a torn meniscus of the left knee, 
postoperative with unstable joint, currently rated as 20 
disabling.

2.  Entitlement to a higher initial (compensable) disability 
rating for atrophy of the left thigh muscle.

3.  Entitlement to a higher initial (compensable) disability 
rating for atrophy of the left calf muscle.

4.  Entitlement to a higher initial (compensable) disability 
rating for left knee scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active service from December 1973 to April 
1976.

This appeal arises from rating decisions by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In addition, the Board of Veterans' Appeals (BVA or Board) 
notes that while the RO's April 1998 decision on appeal 
listed both the veteran's left knee disability and his left 
knee arthritis (degenerative joint disease) as one 
disability, the RO subsequently separated out the veteran's 
left knee arthritis as a distinct service-connected disorder 
in a rating decision dated in March 1999, assigning a 
separate 10 percent disability rating. Therefore, the Board 
finds that despite the fact that the April 1998 RO decision 
on appeal listed and rated both disorders as one single 
disability, both the issue of an increased rating for a left 
knee disability and the issue of an increased rating for left 
knee arthritis are on appeal, and are both properly before 
the Board at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. The veteran's service-connected left knee meniscectomy is 
manifested by 

complaints of pain with no pain on resisted motion, no 
effusion and full extension with clinically demonstrated 
flexion to 135 degrees without pain.

3.  The veteran's service-connected left knee disability is 
also manifested by x-ray evidence of arthritis and complaints 
of pain on motion but with essentially full range of motion.

4. The residual of veteran's service-connected left knee 
meniscectomy to the left thigh is currently manifested by 
slight atrophy of the muscle, without objective evidence of 
pain, effusion or tenderness; several scars on the left knee; 
no tenderness on palpation of the left knee; slight decreased 
strength on flexion of the left hip; and no evidence of 
limitation of extension of the left knee.

5. The residual of veteran's service-connected left knee 
meniscectomy to the left calf is currently manifested by 
slight atrophy of the muscle, without objective evidence of 
pain, effusion or tenderness; several scars on the left knee; 
no tenderness on palpation of the left knee; and no evidence 
of limitation of extension of the left knee.

6.  Residuals of veteran's service-connected left knee 
meniscectomy are manifested by well-healed scars over the 
left knee medially (10 cm x 0.5 cm to 1 cm wide), over the 
patella (round 2.5 cm), and over the lateral knee (6 cm x 0.5 
to 1.5 cm wide) and are not shown to be any of the following: 
poorly nourished with repeated ulceration; objectively 
painful or tender; productive of compensable limitation of 
function of the left knee.



CONCLUSIONS OF LAW

1. The schedular criteria for entitlement to a rating in 
excess of 10 percent for the veteran's left knee meniscectomy 
have not been met. 38 U.S.C.A. § 1155, 5107 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5259 (1999).

2. The criteria for entitlement to a separate 10 percent 
rating for arthritis of the left knee, but not more, have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.59, Diagnostic Codes 5003, 5010, 5260, 5261 (1999); 
VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 
1998).

3. The criteria for a higher initial (compensable) evaluation 
of the left thigh muscle, residuals of the veteran's left 
knee meniscectomy, have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 
5314 (1999).

4. The criteria for a higher initial (compensable) evaluation 
for atrophy of the left calf muscle, residuals of the 
veteran's left knee meniscectomy, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5311 (1999).

5. The criteria for a higher initial (compensable) evaluation 
for scars to the left knee, residuals of the veteran's left 
knee meniscectomy, have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804,7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that the veteran complained of 
and was treated for buckling of his knees for three years.  
An arthrogram showed a tear in his left medial meniscus.  In 
April 1975, the veteran underwent an arthrotomy of the left 
knee, which revealed a Grade II chondromalacic lesion of the 
medial facet of the patella.  No other abnormalities of the 
joint were found.  The veteran's recovery was uneventful 
except for a small stitch abscess in the middle of the 
incision, which healed without further residuals.  Subsequent 
service medical records indicate that the veteran continued 
to complain of and be treated for pain in his knee when 
kneeling and for buckling of his knee while walking.

A January 1977 rating decision granted service connection for 
a postoperative left knee torn meniscus, asymptomatic, with a 
noncompensable evaluation. 

In June and July 1979, the veteran was hospitalized for his 
left knee and underwent an arthroscopy.  The arthrography 
showed a torn lateral meniscus.  Following the arthroscopy, 
the veteran was treated for a subcutaneous infection.

At a December 1979 VA examination, the veteran reported that 
after separation, he had seen a private physician, who sent 
him for another x-ray, which revealed another cartilage 
injury.  But nothing was done.  Upon examination, the knee 
was not found to be inflamed, swollen or tender.  There was a 
4-inch healed scar on the medial surface and another 3/4-inch 
scar over the lower dorsal surface of the knee joint.  Left 
knee flexion was 135 degrees and extension was 180 degrees.  
There was no lateral or medial rotation on the knee joint.   
Left thigh circumference was 20 inches and right thigh 
circumference was 20.7 inches.  Left calf circumference was 
14 inches and right calf circumference was 14.4 inches.  
Reflexes were normal.  The diagnosis was status post left 
knee meniscectomy, unstable joint.  

In a January 1980 rating decision, the RO recharacterized the 
veteran's disability as a torn meniscus of the left knee, 
postoperative with unstable joint and assigned a 10 percent 
disability rating from October 1979. 

The veteran was hospitalized for a tear of the left lateral 
meniscus in November 1981 and underwent a left knee 
arthrotomy with lateral meniscectomy and partial synovectomy.

In a July 1982 rating decision, the RO granted a temporary 
total rating (TTR) for hospitalization from November 1981 and 
assigned a 10 percent disability rating from January 1982.   

In April 1992, the veteran requested a reevaluation of his 
left knee disability, claiming that he was having a numb 
sensation in his left leg and noting that his left leg was 
smaller and not as strong as his right left.  The RO denied 
the veteran's request in a July 1992 letter noting he had not 
produced any medical evidence in support of his claim.

In July 1997, the veteran requested an increased rating for 
his left knee disability and service connection for bone 
spurs on his feet, complaining of joint and muscle pain in 
his left leg.

VA outpatient treatment records from April through October 
1997 show ongoing treatment for his left knee disability and 
bilateral bone spurs on his heels.  Examination revealed 
positive knee crepitus, negative instability and negative 
joint line tenderness.  There was stable varus and valgus.  
Lateral and medial scars on his left knee were well healed.  
He was diagnosed with bilateral plantar fasciitis.  A July 
1997 left knee x-ray was normal.  No acute fracture or 
dislocation or abnormal soft tissue calcification was seen.  
The report shows x-ray of the left knee revealed slight 
narrowing of medial joint space.  Assessment was degenerative 
joint disease of the left knee.

At a March 1998 VA joints examination, the veteran reported 
that his left knee gets cold when outside temperatures drop 
and the coldness is felt in the joint, characterized by a 
mild ache and stiffness without swelling and increased warmth 
or erythema.  The veteran claimed his knee gives out when he 
gets in and out of his semi-truck and he has given up sports 
and running.  There is no locking of the joint, no lack of 
endurance and no fatigability.  The veteran also complained 
of pain in his heels from bone spurs due to walking 
abnormally because of his left knee problem.   The veteran 
used Ibuprofen as needed for pain.  Upon examination, flexion 
of the left knee was to 135 degrees without pain.  There was 
no ligamentous laxity, lateral or medial, and the veteran had 
full extension.  However, the veteran had slight decreased 
strength on flexion of the left hip compared to the right.  
McMurray's and drawer signs were negative.  The veteran had a 
10 centimeter (cm) by 0.5 cm to 1 cm wide scar over the left 
knee medially, a round 2.5 cm scar over the patella, and a 6 
cm by 0.5 to 1.5 cm wide scar over the lateral knee.  The 
examiner noted no residuals from these scars.  There was some 
loss of muscle in the left thigh and calf.   The left thigh 
was 7 cm above the superior edge of the patella and measured 
46 cm and the right measured 48 cm; the left calf was 15 cm 
below the inferior edge of the patella and measured 37.3 cm 
and the right measured 39 cm.  Measurements around the knee 
were 39.2 cm for the right and 39.5 cm for the left.  The 
veteran had no pain on resisted motion, no effusion of the 
knee, and no edema, instability, tenderness, redness, heat, 
abnormal movement or guarding of movement.  He had normal 
heel-toe and tandem walk.  Diagnoses were status post knee 
medial and lateral meniscectomy with muscle atrophy of left 
calf and thigh; degenerative joint disease of the left knee, 
and bilateral plantar fasciitis. 

In an April 1998 rating decision, the RO continued the 10 
percent evaluation for the veteran's left knee disability and 
granted service connection for muscle atrophy of the left 
calf and thigh as related to the service-connected left knee 
disability and for left knee scars, assigning a 
noncompensable evaluation for the latter three disorders.  

In January 1999, the veteran filed for an increased rating 
for his left knee condition, the Board construes this request 
as a Notice of Disagreement (NOD).  He noted that he had been 
told that arthritis had developed in his left knee and that 
he had to quit truck driving because of his leg and knee 
problems.

By a March 1999 rating decision, the RO increased the 
veteran's left knee disability to 20 percent, effective July 
1997.  The RO continued the 10 percent evaluation for a torn 
meniscus of the left knee, postoperative with unstable joint, 
and granted a separate 10 percent evaluation for degenerative 
joint disease of the left knee.

In September 1999, the veteran underwent a 4-compartment 
fasciotomy of his left lower extremity.  One week before his 
admission, the veteran reported that
when he stepped down on his left leg, he felt a "pop" in his 
left knee, followed by progressive pain and swelling in his 
left calf.  During his hospital stay there was recurrent clot 
formation in the left calf after surgery.  An October 1999 
lower extremity venous scan showed no evidence of deep venous 
thrombosis in either leg and a left lower extremity angiogram 
showed no auriculoventricular malformations.  He was 
discharged in October 1999 with an open wound on his left 
medial calf, which would likely need skin grafting in the 
near future.

A VA compensation and pension examination review of the 
claims file and VA medical records was performed in November 
1999 for an opinion as to whether or not the veteran's 
service-connected disabilities were in any way related to the 
compartment syndrome and status post fasciotomy.  The 
examiner noted that the veteran had twisted his left knee 
while stepping out of his truck a week before going to the VA 
Medical Center emergency room for pain in his left leg.  
Similarly, the surgical note stated that the veteran had 
stepped off a curb and noted a popping sensation in his left 
lower extremity a week before his emergency room visit.  
There were no indications in the veteran's record that his 
service-connected disabilities were in any way related to his 
development of a hematoma in the left calf or compartment 
syndrome requiring fasciotomy.  The examiner opined that it 
is unlikely that the veteran's service-connected disabilities 
are related to his left lower extremity compartment syndrome 
requiring fasciotomy and hematoma evacuation. 
     
Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board notes that the veteran has 
appealed the disability rating initially assigned with the 
grant of service connection in April 1998 for muscle atrophy 
of the left calf and thigh as related to the service-
connected left knee disability and for left knee scars.  
Because he has appealed the initial rating for those 
disabilities, the Board must consider the applicability of 
staged ratings covering the time period in which his claim 
and appeal have been pending.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.

A.  Left Knee Disability

With regard to the left knee disability issue, the Board 
observes here that disability of the musculoskeletal system 
is primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which a rating is based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence in part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as 
seriously disabled. 38 C.F.R. §§ 4.40, 4.45.  Painful motion 
is an important factor of disability.  It is the intention of 
the rating schedule to recognize actually painful, unstable, 
or malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59.  Under DeLuca v. Brown, 8 Vet. App. 202 (1995), in 
addition to applying schedular criteria, VA may consider 
granting a higher rating when the veteran is rated under a 
code that contemplates limitation of motion, and additional 
functional loss due to pain is demonstrated.  See also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Service connection for the left knee disability was 
established by a January 1977 rating decision with a 
noncompensable disability rating.  A January 1980 rating 
decision assigned a 10 percent evaluation, which has remained 
in effect, aside from a TTR assigned during a period of 
convalescence from surgery in November and December 1981.  
See 38 C.F.R. § 4.30.  In a March 1999 rating decision, the 
RO granted a separate 10 percent evaluation for degenerative 
joint disease of the left knee, effective July 1997. 

The veteran's left knee disability has been assigned a 10 
percent evaluation under the criteria set out in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 for semilunar removal of 
cartilage, symptomatic.  This 10 percent rating is the 
highest disability evaluation allowed under this code so the 
Board will consider whether any other diagnostic code would 
provide a greater disability evaluation given the veteran's 
symptomatology.

The Board has thoroughly reviewed the history of the 
veteran's left knee disability, as summarized above.  The 
medical evidence reflects that the most severe symptomatology 
associated with the veteran's left knee disability was 
manifested during the period of convalescence following knee 
surgery, for which the veteran has already been assigned a 
temporary total rating.  Otherwise, the Board finds that, in 
the absence of symptoms like ankylosis, recurrent subluxation 
and lateral instability, there is no basis upon which to 
assign a higher evaluation under Diagnostic Codes 5256 or 
5257, even though the veteran's service representative asked 
that the veteran's left knee be evaluated under Diagnostic 
Code 5257.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5257.  The Board notes that the March 1998 VA examination 
report shows no instability or ligamentous laxity of the left 
knee.  Further, the veteran's cartilage has been removed, so 
it is not dislocated as contemplated by Diagnostic Code 5258.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5258.

The Board notes that the December 1979 and March 1998 VA 
examinations did reveal some quantifiable limitation of 
motion.  In this regard, flexion of the left knee was 
reported limited to 135 degrees and extension was 180 
degrees.  Normal flexion of the knee is to 140 degrees.  
38 C.F.R. § 4.71, Plate II.  Diagnostic Codes 5260 and 5261 
address limitation of motion to 60 degrees and extension 
limited to 5 degrees.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees and extension is limited to 
10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  It is readily clear from the medical evidence that the 
limitation of flexion to 135 degrees shown at these 
examinations does not meet the criteria for a compensable 
rating under Diagnostic Code 5260 or 5261.  
   
There is no medical evidence to show that pain, flare-ups of 
pain, or any other symptom further limits such motion so as 
to support a rating in excess of 10 percent under the 
applicable rating criteria. That is, although the veteran 
subjectively complains of pain, "a finding of functional loss 
due to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.'  38 
C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997). While the veteran subjectively complained of leg 
discomfort, the pathology and objective observations of the 
claimant's behavior do not satisfy the requirements for a 
higher evaluation. Thus, the Board finds that 38 C.F.R. §§ 
4.40 and 4.45 do not provide a basis for a higher rating.

Further, there is no evidence that the veteran's 
symptomatology warrants a higher evaluation due to additional 
functional loss.  At the March 1998 examination, the veteran 
had no pain on resisted motion so as to warrant a rating in 
excess of 10 percent under Diagnostic Codes 5260 and 5261.  
He had normal heel-toe and tandem walk.  As stated earlier, 
there is no evidence of effusion of the knee, edema, 
instability, tenderness, redness, heat, abnormal movement or 
guarding of movement on use to the extent that would permit 
assignment of a higher rating with consideration given to 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra. 

However, the record includes evidence that the veteran 
suffers from arthritis of the left knee.  In this regard, 
VA's General Counsel has indicated that separate ratings are 
permissible when there is instability of the knee under 
Diagnostic Code 5259 and x-ray evidence of arthritis with 
some evidence of limitation of motion.  See VAOPGCPREC 23-97 
(July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  Although 
the medical evidence does not show limitation of motion to 
warrant a compensable rating under either Diagnostic Code 
5260 or 5261, a separate rating for arthritis can be based on 
x-ray findings and painful motion under 38 C.F.R. § 4.59; 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  A 10 
percent evaluation is assigned for painful or limited motion 
of a major joint or group of minor joints, and may also be 
applied once to multiple joints if there is no limited or 
painful motion.  A 20 percent evaluation is warranted if x-
ray evidence shows involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  The Board concludes that a separate 10 percent rating 
for arthritis is warranted due to a diagnosis of degenerative 
joint disease and his slight limitation of flexion in his 
left knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010; 
DeLuca, supra.

B.  Muscle Atrophy of Left Thigh and Calf

Diagnostic Codes 5310 through 5312 pertain to injuries to the 
muscle groups of the foot and leg.  Diagnostic Code 5311 
applies to muscle group XI of the muscles of the calf. 
Diagnostic Codes 5313 through 5318 pertain to injuries to the 
muscle groups of the pelvic girdle and thigh.  Diagnostic 
Code 5314 applies to muscle group XI of the muscles of the 
thigh.  In order for the muscle injury to be compensable 
under these codes, the injury must be least moderate (10 
percent rating) or moderately severe (30 percent rating).  A 
noncompensable (zero percent) rating applies for injuries to 
the relevant muscle groups if the injury is slight.  
38 C.F.R. § 4.73, Diagnostic Codes 5311, 5314.

The regulations with respect to the evaluation of muscle 
disabilities, 38 C.F.R. § 4.56, state:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles--(i) Type of injury. Simple wound of 
muscle without debridement or infection. (ii) History and 
complaint. Service department record of superficial wound 
with brief treatment and return to duty. Healing with good 
functional results. No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section. (iii) 
Objective findings. Minimal scar. No evidence of fascial 
defect, atrophy, or impaired tonus. No impairment of function 
or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury. 
Through-and-through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through-and- through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 38 C.F.R. § 4.56(c) 
(1999).

The service medical records show that the veteran returned to 
duty after an arthrotomy of the left knee.  His recovery was 
uneventful except for a small stitch abscess in the middle of 
the incision, which healed without further residuals.  There 
are no cardinal signs or symptoms of muscle disability as 
defined in §4.56(c).  VA examinations have disclosed no 
objective evidence of loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, incoordination or 
uncertainty of movement.  Objective findings include minimal 
scarring of the left knee, slight, if any evidence of fascial 
defect, atrophy, or impaired tone, and no significant 
impairment of function.  There was some loss of muscle in the 
left thigh and calf.  Although the veteran had slight 
decreased strength on flexion of the left hip compared to the 
right, McMurray's and drawer signs were negative.  The 
veteran had no pain on resisted motion, no effusion of the 
knee, and no edema, instability, tenderness, redness, heat, 
abnormal movement or guarding of movement.  He had normal 
heel-toe and tandem walk.  The veteran was diagnosed with 
status post knee medial and lateral meniscectomy with muscle 
atrophy of left calf and thigh.
Therefore, the Board has concluded that the left thigh and 
calf muscle injuries do not more nearly approximate moderate 
than slight.

The Board notes that Muscle Group XIV involves function of 
the knee and evaluation of the same manifestation under 
different diagnoses is to be avoided.  See 38 C.F.R. §§ 4.14, 
4.73, Diagnostic Code 5314.

C.  Scars of the Left Knee

The veteran's disability due to meniscectomy scars may be 
rated under 38 C.F.R. § 4.118, Diagnostic Codes 7803-5. 
Diagnostic Code 7803 provides for a maximum 10 percent 
disability rating for superficial scars that are poorly 
nourished and accompanied by repeated ulcerations, while 
Diagnostic Code 7804 provides for a maximum 10 percent 
disability rating for superficial scars that are tender and 
painful on objective demonstration.  See 38 C.F.R. § 4.117, 
Diagnostic Codes 7803, 7804.  Diagnostic Code 7805 notes that 
a scar may be rated on the basis of limitation of function of 
the affected part.  See 38 C.F.R. § 4.117, Diagnostic Code 
7805.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The objective medical evidence of record demonstrates that 
the veteran's service-connected meniscectomy scars are 
asymptomatic, including the absence of any of the specific 
manifestations listed under the schedular criteria of 
Diagnostic Codes 7803-5.  These scars are not tender, subject 
to repeated ulceration or productive of limitation of 
function as described earlier.  Therefore, under these 
diagnostic codes, the preponderance of the evidence in 
against the veteran's claim for a compensable disability 
rating for his service-connected meniscectomy scars.


Conclusion

In reaching this decision, the Board finds that the evidence 
does not raise the question of whether a higher evaluation 
was warranted for any periods of time following the initial 
grant of service connection so as to warrant "staged" 
ratings due to a significant change in the level of 
disability.  Rather, the symptomatology reported during the 
pendency of this appeal has remained essentially consistent, 
with the degree of severity at all times fully contemplated 
by the assigned evaluation.  See Fenderson, supra.

In reaching this decision the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board also has considered the November 1999 
examiner's opinion that it is unlikely that the veteran's 
service-connected disabilities are related to his left lower 
extremity compartment syndrome requiring fasciotomy and 
hematoma evacuation.   Therefore, the Board concludes that a 
disability rating in excess of 20 percent for left knee 
disability and compensable disability ratings for left thigh 
and calf muscle injuries and meniscectomy scars are not 
warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
disabilities have resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

 
ORDER

An evaluation in excess of  20 percent for degenerative joint 
disease and a torn meniscus of the left knee, postoperative 
with unstable joint, is denied.

A higher initial (compensable) evaluation for atrophy of the 
left thigh muscle is denied.

A higher initial (compensable) evaluation for atrophy of the 
left calf muscle is denied.

A higher initial (compensable) evaluation for left knee scars 
is denied.



		
	JOHN R. PAGANO
	Member, Board of Veterans' Appeals



 
- 17 -


- 1 -


